IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-40083
                                     Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,
                                             versus

JEMELL Q. WELCH,

                                                            Defendant-Appellant.
                   ________________________________________

                     Appeal from the United States District Court
                          for the Southern District of Texas
                             USDC No. L-00-CR-823-1
                   ________________________________________
                                   October 18, 2001

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*
       Jemell Q. Welch, appeals his guilty-plea conviction for possession with intent

to distribute cocaine in violation of 21 U.S.C. § 841 (b)(1)(C). He maintains that

the trial court’s failure to advise him of the consequences of a supervised release

revocation mandates the vacating of his guilty plea. Although Welch is correct that
the trial judge did not speak to the consequences of a supervised release revocation,

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
neither the actual sentence imposed nor the “worst-case” scenario one might
envision exceeds the statutory maximum incarceration period of which he was

correctly advised.1 Accordingly, the district court’s judgment is AFFIRMED.




      1
       United States v. Hekimain, 975 F.2d 1098 (5th Cir. 1992).

                                              2